                                                             1   DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                             2   NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                             3   JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                             4   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             5   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             6   Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                             7   Email: natalie.winslow@akerman.com
                                                                 Email: jamie.combs@akerman.com
                                                             8
                                                                 Attorneys for The Bank of New York Mellon
                                                             9   fka The Bank of New York, as Trustee for
                                                                 the Certificateholders of CWALT, Inc.
                                                            10   Alternative Loan Trust 2005-82, Mortgage
                                                                 Pass-Through Certificates, Series 2005-82
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                UNITED STATES DISTRICT COURT
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                                                                        DISTRICT OF NEVADA
                                                            13
                                                                 THE BANK OF NEW YORK MELLON FKA                       Case No. 2:19-cv-00137-GMN-VCF
                                                            14   THE BANK OF NEW YORK, AS
                                                                 TRUSTEE FOR THE CERTIFICATEHOLDERS                    STIPULATION AND ORDER FOR
                                                            15                                                         SECURITY OF COSTS
                                                                 OF CWALT, INC. ALTERNATIVE LOAN
                                                            16   TRUST 2005-82, MORTGAGE PASS-THROUGH
                                                                 CERTIFICATES SERIES 2005-82,
                                                            17
                                                                                                Plaintiff,
                                                            18
                                                                 vs.
                                                            19
                                                                 SFR INVESTMENTS POOL 1, LLC; TIMOTHY
                                                            20   HANSON, DOE INDIVIDUALS I-X inclusive;
                                                                 and ROE CORPORATIONS I-X, inclusive,
                                                            21
                                                                                               Defendants.
                                                            22

                                                            23                The Bank of New York Mellon fka The Bank of New York, as Trustee for the
                                                            24   Certificateholders of CWALT, Inc. Alternative Loan Trust 2005-82, Mortgage Pass-Through
                                                            25   Certificates, Series 2005-82 (BoNYM), and SFR Investments Pool 1, LLC (SFR), hereby stipulate
                                                            26   and agree as follows:
                                                            27                1.   Pursuant to NRS 18.130(1), SFR's Demand for Security of Costs Pursuant to NRS
                                                            28   18.130(1) filed by SFR on March 7, 2019 [Dkt. No. 7], is granted.
                                                                 {38510590;1}                                   1
                                                                 48340895;1
                                                             1                2.    BoNYM shall post a cost bond in the amount of $500.00 or make a cash deposit of

                                                             2   $500.00 as to SFR within seven (7) days of the entry of this order.

                                                             3                DATED this _20th_ day of March, 2019.

                                                             4
                                                                 AKERMAN LLP                                              KIM GILBERT EBRON
                                                             5
                                                                 /s/ Jamie K. Combs                                       _/s/ Diana S. Ebron___________________
                                                             6   DARREN T. BRENNER, ESQ.                                  DIANA S. EBRON, ESQ.
                                                                 Nevada Bar No. 8386                                      Nevada Bar No. 10580
                                                             7   NATALIE L. WINSLOW, ESQ.                                 JACQUELINE A. GILBERT, ESQ.
                                                                 Nevada Bar No. 12125                                     Nevada Bar No. 10593
                                                             8                                                            KAREN L. HANKS, ESQ.
                                                                 JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088                                     Nevada Bar No. 9578
                                                             9
                                                                 1635 Village Center Circle, Suite 200                    7625 Dean Martin Drive, Suite 110
                                                            10   Las Vegas, NV 89134                                      Las Vegas, Nevada 89139
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   Attorneys for The Bank of New York Mellon                Attorneys for SFR Investments Pool 1,
                                                                 fka The Bank of New York, as Trustee for                 LLC
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                 the Certificateholders of CWALT, Inc.
AKERMAN LLP




                                                            13   Alternative Loan Trust 2005-82, Mortgage
                                                                 Pass-Through Certificates, Series 2005-82
                                                            14

                                                            15
                                                                                                                    ORDER
                                                            16

                                                            17                IT IS SO ORDERED:

                                                            18                                            _________________________________________
                                                                                                          UNITED STATES MAGISTRATE JUDGE
                                                            19                                            Case No. 2:19-cv-00137-GMN-VCF
                                                            20                                                      March 25, 2019
                                                            21                                            DATED: _________________________________

                                                            22          In the event that the cost bond is presented for deposit, the CLERK OF COURT is directed to
                                                                        accept the deposit of $500.00 under NRS 18.130 as security for costs and charges that may be
                                                            23          awarded against the plaintiff. The plaintiff must bring a copy of this order to the Clerk’s office
                                                                        when making this deposit.
                                                            24

                                                            25                 IT IS FURTHER ORDERED that this case is stayed by operation of NRS 18.130(1) until
                                                                        the $500 cost bond is deposited.
                                                            26
                                                                               IT IS FURTHER ORDERED that the Motion for Demand of Security of Costs (ECF No.
                                                            27          7) is DENIED as MOOT.
                                                            28
                                                                 {38510590;1}                                        2
                                                                 48340895;1
